Case: 3:19-cv-00236-TMR-SLO Doc #: 16 Filed: 07/20/20 Page: 1 of 2 PAGEID #: 825




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

BOBBY ALAN RIDOUT,                        : Case No. 3:19-cv-236
                                          :
       Plaintiff,                         : District Judge Thomas M. Rose
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
       Defendant.                         :


                                DECISION AND ENTRY


      This case is before the Court on the parties’ Joint Motion for an Award of

Attorney Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

(Doc. #15). Specifically, the parties stipulate to an award to Plaintiff of attorney fees

in the amount of $3,072.00 and costs in the amount of $400.00 in full satisfaction and

settlement of any and all claims Plaintiff may have under the EAJA in the above case.

The award of attorney fees will satisfy all of Plaintiff’s claims for fees, costs, and

expenses under 28 U.S.C. § 2412 in this case. Their motion is not intended to set

precedent for, or a representation of, any specific hourly rate or a total number of

hours. Any fees paid belong to Plaintiff, and not his attorney, and said fees can be

offset to satisfy pre-existing debt that Plaintiff owes the United States under Astrue v.

Ratliff, 560 U.S. 586 (2010).

       After the Court enters this award, if counsel for the parties can verify that
Case: 3:19-cv-00236-TMR-SLO Doc #: 16 Filed: 07/20/20 Page: 2 of 2 PAGEID #: 826




 Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the

 award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly

 signed by Plaintiff and counsel.

                         IT IS THEREFORE ORDERED THAT:

      1.        The Parties’ Joint Motion for an Award of Attorney Fees under
                the Equal Access to Justice Act (Doc. #15) is accepted and
                Defendant shall pay Plaintiff’s attorney fees, costs, and
                expenses in the total amount of $3,472.00;

      2.        Counsel for the parties shall verify, within thirty days of this
                Decision and Entry, whether or not Plaintiff owes a pre-
                existing debt to the United States subject to offset. If no such
                pre-existing debt exists, Defendant shall pay the EAJA award
                directly to Plaintiff’s counsel pursuant to the EAJA assignment
                signed by Plaintiff and counsel; and

      3.        The case remains terminated on the docket of this Court.

      IT IS SO ORDERED.

July 20, 2020                                      *s/Thomas M. Rose
                                                   Thomas M. Rose
                                                   United States District Judge




                                               2
